UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1410



PHILLIP LUMPKINS; MARLENE LUMPKINS,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee,

          and


SOUTHERN      INSULATION,     INCORPORATED;
MISCELLANEOUS   METALS,   INCORPORATED;   LVI
ENVIROMENTAL     SERVICES    OF     MARYLAND,
INCORPORATED; LVI ENVIROMENTAL SERVICES OF
FLORIDA, INCORPORATED,

                                                       Defendants,

          and


HILL INTERNATIONAL, INCORPORATED,

                                            Third Party Plaintiff,


W.M. SCHLOSSER COMPANY, INCORPORATED,

                                            Third Party Defendant.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-2730-CCB)


Submitted:   October 3, 2003           Decided:   October 24, 2003


Before WILKINSON, KING, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Mulroney, Patrick M. Wysong, ASHCRAFT & GEREL, L.L.P.,
Baltimore, Maryland, for Appellant.   Thomas M. DiBiagio, United
States Attorney, Thomas F. Corcoran, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Phillip and Marlene Lumpkins appeal the district court’s order

granting the United States’ motion to dismiss their action under

the Federal Tort Claims Act for lack of jurisdiction under Fed. R.

Civ. P. 12(b)(1).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Lumpkins v. United States, No. CA-01-2730-

CCB (D. Md. filed Aug. 7, 2002 & entered Aug. 8, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3